Citation Nr: 1637208	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  04-27 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio  


THE ISSUES

1.  Entitlement to service connection for a bilateral knee condition, to include secondary to the service-connected shell fragment wound (SFW) residuals of the left calf, Muscle Group XI. 
 
2.  Entitlement to service connection for a low back disability, to include secondary to the service-connected SFW residuals of the left calf.

3.  Entitlement to a rating in excess of 10 percent for a SFW of the left calf.
 
4.  Entitlement to a compensable rating for chronic tonsillitis and residuals status post tonsillectomy. 
 
5.  Entitlement to a compensable rating for service-connected SFW residuals to the right ring finger with a retained foreign body. 

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.
 
REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision issued by the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO). 

In November 2005, the Veteran participated in a hearing with the undersigned.  A transcript of that proceeding has been associated with the claims folder. 

The matter on appeal was previously before the Board in May 2006.  However, the Board remanded the appeal for updated treatment records and appropriate VA examinations.  The appeal has since returned to the Board after the RO substantially completed the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In July 2016, the Veteran's representative issued a blanket waiver of RO consideration of evidence received since the most recent Supplemental Statement of the Case (SSOC).  The last SSOC was issued in February 2012.

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A bilateral knee condition has no etiological relationship to service or any service-connected disability. 
 
2.  A low back disability has no etiological relationship to service or any service-connected disability.

3.  The Veteran complains of weakness, fatigue, and pain as residuals of the SFW of the left calf muscle, but there are no objective findings such as decreased strength, muscle atrophy, or swelling, equivalent to no more than a moderate muscle disability.

4.  The Veteran's chronic tonsillitis has resolved without objective residuals.  

5.  The right ring finger shell shrapnel wound with retained foreign body and evidence of pain has not resulted in any functional limitation of the right hand.  The Veteran is left hand dominant.   


CONCLUSIONS OF LAW

1.   The criteria for service connection for a bilateral knee disability are not met. 
38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for service connection for a low back disability are not met. 
38 U.S.C.A. § 1110 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310  (2015).

3.  The criteria for a rating in excess of 10 percent for residuals of a SFW to the left calf have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.73, Diagnostic Code 5312 (2015).

4.  The criteria for a compensable rating for tonsillitis have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.103, 3.321, 4.1, 4.3, 4.7, 4.21, 4.97, Diagnostic Codes 6516, 6519, 6520 (2015).

5.  The criteria for a compensable rating for residuals of a SFW to the right ring finger have not been met. 38 U.S.C.A. § 1155 (West 2014 & Supp. 2015); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71, 4.118, Diagnostic Code (DC) 7805, 5010, 5230 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1110;  
38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including arthritic conditions, may be established based upon a legal presumption by showing that it manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. 38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established if the evidence of record shows that a non-service connected disability has been caused or aggravated by an already service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Bilateral Knee Disability  

The Veteran asserts that he has a bilateral knee disability related to service manifested by symptoms of pain and swelling, which he claims occurred consistently during and after service.  Unfortunately, the record fails to substantiate an etiological link between the claimed bilateral knee disability and service.

During service, the Veteran complained of knee pain, but no direct injury or disability afflicting either knee was identified.  In July 1968 and August 1968 sick call visits, the Veteran complained of knee pain.  At his July 1968 visit, the Veteran described a pain located in the back of both legs from the knees down.  At the August 1968 visit, the Veteran reported swelling in the left calf traveling to the left knee causing the left knee to swell.  At the time of both evaluations, x-rays were normal, and physical examinations of the knees and legs also appeared normal.  No significant pathology was identified. 

Post-service, the Veteran complained of generalized right knee pain with additional symptoms of swelling and limited range of motion.  To determine the etiology of the Veteran's symptoms, private treating sources at Kaiser Permanente scheduled the Veteran for an MRI in April 2003.  The MRI scan revealed Grade 1 injury of the lateral collateral ligament of the right knee with a possible meniscal tear with joint effusion.  No diagnostic scans of the left knee were taken.  Several months later in October 2003, a VA examiner diagnosed the Veteran with a bilateral knee injury with retropatellar crepitation.  In later treatment records provided by the Veteran's local VA Medical Center, an internal derangement of the right knee with a complex tear of the anterior  horn and body of the lateral meniscus and arthritic changes generally in both knees was noted in an April 2011 VA Brecksville Primary Care Facility progress note. 

Although the Board recognizes that the Veteran is competent to discuss the onset and continuity of his symptoms as a lay person, establishing the etiology and/or diagnosis of the Veteran's claimed bilateral knee disabilities requires medical expertise, which the Veteran lacks.  See Kahana v. Shinseki, 24 Vet.App. 428, at 435 (2011).   For this medical knowledge, the Board reviewed the Veteran's private and VA treatment records and VA examination reports.  Unfortunately, based on this evidence, nexus between the current bilateral knee disabilities and service was not shown.  

Even if the Board somehow concludes that the symptoms complained of by the Veteran during service and after were of a similar nature, there are a number of intercurrent causes that tend to break the chain of continuity.  In December 2002, the Veteran slipped and fell while walking on a slippery floor when shopping at Value City.  In a January 2003 Kaiser Permanente progress note, the treating source opined that the fall resulted in a twisted right knee and may have resulted in a tear of the anterior cruciate ligament and possibly caused the sprain of the medial collateral ligament.   In addition to the noted intercurrent cause, no treating or evaluating source has linked the bilateral knee disability to service.  Without any objective medical evidence linking the current knee disability to the reported knee pain in service, there is no basis to service connect the bilateral knee disability on a direct basis.

In addition to evaluating the Veteran's knee disability on a direct basis, the Board also examined whether the disability was linked to a service-connected left calf injury, as asserted by the Veteran.  The RO service connected the Veteran for a left calf injury effective November 2, 1969. 

Unfortunately, there has been no objective evidence linking the knee disabilities to the service-connected left calf injury.  VA examiners, who issued reports in July 2007, July 2008, and October 2011, all concluded that the Veteran's bilateral knee disability was unrelated to the service-connected left calf injury.  The October 2003 examiner opined that the knee disabilities were related to separate injuries, but did not provide sufficient rationale, so the Board has not relied on that opinion. The July 2007 examiner opined that the knee disability was due to a naturally occurring phenomenon.  The July 2008 examiner opined that the left calf had been shown to have normal strength without evidence of any bone, muscle, tendon or arterial injury.  In reviewing medical literature, the July 2008 examiner was unable to find any supporting evidence that a calf muscle injury predisposes an individual to knee arthritis.  Furthermore, the Veteran was able to rise up on his toes and heels while holding on for support, which is indicative of good neurologic function and motor strength.  The October 2011 examiner's rationale was that the Veteran worked in a factory post-service for 33 years, and opined that the knee disability was due to normal age progression, and there was no evidence of such an injury during service.  

Taken together, the 2008 and 2011 opinions that the Veteran's bilateral knee disability has no medical link to the service-connected left calf disability are the most persuasive.  Those examiners provided a rationale for the negative opinions, citing to medical evidence in the claims file and the Veteran's history. 

In conclusion, the Board finds the preponderance of the evidence against the claim.  Although there were complains of knee pain in service, there were post-service injuries, and no medical professional has linked the knee condition directly back to service.  Moreover, the medical opinions do not support any medical relationship between the bilateral knee disability and service-connected left calf disability. 

B.  Low Back Disability 
 
The Veteran has a history of degenerative disc disease and lumbosacral strain as noted in VA treatment and examination records.  The Veteran asserts that the condition is related to service, to include a service-connected left calf injury.  Although the Veteran is competent to discuss events, and personally observable occurrences such as having back pain or limitation in motion, the Veteran is not competent to provide etiology, which is a complex medical question requiring the expertise beyond a lay person.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

In service, there was no evidence of a back injury.  The most significant event in service involved the Veteran being hit by enemy shells in December 1968.   At the time of treatment, the Veteran did not complain of any injury to his back as a result of this incident.  

Post-service, instances of low back strain were noted in 2002 records from Kaiser Permanente, a private treating source.  In later treatment records from VA, the diagnosis morphed into degenerative disc disease.  Since the back disability was not shown within a year of service, the Veteran is not entitled to service connection on a presumptive basis.  

In evaluating nexus, an October 2011 VA examiner found no etiological relationship between the current back disability and service.  The examiner opined that the Veteran had congenital scoliosis with arthritic changes and opined that the back disability was a result of normal age progression. The examiner noted that the Veteran had worked in a factory for 33 years and also did physical work at a foundry.  Furthermore, the service treatment records did not document back problems.  He used those reasons as the basis for the opinion.  Therefore, the examiner provided a rationale for the negative opinion, with citation to the medical evidence and the Veteran's history.  Without any opinions to the contrary, the Board denies the Veteran service connection for a back disability.

Without any evidence of a back injury in service or within a year or a medical link to service, the Board has also considered service connection on a secondary basis.  VA obtained several medical opinions evaluating possible secondary service connection.  However, unfortunately, all the opinions were against the Veteran's claim.  In VA examinations conducted in October 2003, July 2007, July 2008 and October 2011, all examiners opined that the back disability was not at least as likely as not related to the service-connected left calf injury.  The July 2007 and July 2008 examiners based their opinion on that the leg had improved while the Veteran's back has worsened.  In other words, since there was improvement in the left leg, there must be another etiological cause for the worsening of the back.  There are no medical opinions to the contrary, so service connection on a secondary basis is also denied. 

II.  Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In addition to applying schedular criteria, VA may grant a higher rating for musculoskeletal disabilities in cases which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  
See 38 C.F.R. §§ 4.40, 4.45.

A.  Residuals of Left Calf Shell Fragment Wound

The service-connected residuals of a left calf shell fragment wound have been rated at 10 percent under Diagnostic Code 5312 for a disability of Muscle Group XI.  since November 2, 1969.  38 C.F.R. § 4.73, Diagnostic Code 5311.  The Veteran contends that he is entitled to a higher rating due to worsening residual issues related to the left calf.  The Veteran claims that he gets occasional leg pain.   

Under Diagnostic Code 5312, a 10 percent rating is warranted for a moderate disability; a 20 percent rating is warranted for a moderately severe disability; and a 30 percent rating is assigned for a severe disability. 38 C.F.R. § 4.73, Diagnostic Code 5312.

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection. The service department record (or other evidence) would show in service treatment for the wound. There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles. Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring. The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound. There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups. There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side. Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56(c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track. Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area. Muscles would swell or harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function. If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile. (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle. (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests. (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles. (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

Due to the limited evidence within the VA treatment record regarding the current severity of the left calf disability, VA scheduled the Veteran several examinations in October 2003, July 2007, October 2011, and March 2014.  The October 2003 examination noted a residual 8 centimeter wound in the anterolateral left calf involving muscle group XI.  The examiner observed no redness, swelling, or signs of fluid retention.  The examiner also saw no evidence of damage to any artery, tendon, bone, or joint as well as evidence of a muscle hernia.  The Veteran had "excellent strength" in the calf muscles with normal station and gait.  The July 2007 VA examination revealed no changes from what was seen at the October 2003 examination.  

In the October 2011 VA muscle injury examination report, the examiner noted that the Veteran had a muscle injury to the left lower extremity and an associated scar.  As shown in the previous examinations, the left calf disability was manifested by consistent fatigue-pain.  However, the Veteran maintained full strength (5/5) in the left lower extremity.  Furthermore, no muscle atrophy was present.  The Veteran also continued to use a cane for balance problems.  

In the March 2014 examination, the Veteran had consistent loss of power, weakness, lowered threshold of fatigue, and fatigue-pain.  He regularly used a cane, which was due in part to his left lower leg muscle injury.  The examination reports associated with the claims file are consistent with a 10 percent rating.  Although the Veteran's complaints of weakness, fatigue, and pain are certainly credible and consistent with the nature of the service-connected injury, the next higher rating for a moderately severe muscle injury would require findings such as loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side, and decreased strength and endurance upon testing.  Here, the Veteran's strength remains excellent, and there is no muscle atrophy of the calf.  Accordingly, a rating in excess of 10 percent is denied. 

B.  Chronic tonsillitis

The Veteran's tonsillitis has been rated as noncompensable since February 1, 1983 under Diagnostic Code 6599-6516.  Tonsillitis is rated by analogy under the diagnostic codes for an unlisted disease of the nose and throat and stenosis of the larynx.  

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the neurological system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  
38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 6516 is used to rate chronic laryngitis.  38 C.F.R. § 4.97.  Hoarseness with inflammation of the cords or mucous membrane warrants a 10 percent rating.  Hoarseness with thickening of nodules of cords, polyps, submucous infiltration, or pre-malignancy changes on biopsy warrants a 30 percent rating.

The Veteran contends that he is entitled to a compensable rating due to chronic hoarseness and a chronic cough.  In service, the Veteran had a complete tonsillectomy.  Since separation, the Veteran asserts that he has had these residual symptoms.  Aside from the Veteran's complaints, the Board found nothing within his treatment records, private or VA, that specifically document or relate to treatment of his claimed symptoms status post the tonsillectomy.  

Based on the Veteran's complaints, and lack of medical documentation, VA scheduled the Veteran for examinations in October 2003, July 2007, and October 2011 to assess the severity of his symptoms.  In all of the examination reports, no objective signs were found to warrant an increase.  Examination of the Veteran's ears, nares, and oropharynx were considered normal in each examination.  The nares were patent with no evidence of polyps.  The mucosa was dry.  The oropharynx was clear absent of tonsils.  Furthermore, no evidence of thickening of cord nodules, polyps, submucous infiltration, or pre-malignancy changes was seen on any examination.  With only subjective complaints of hoarseness absent objective physical changes, a higher rating is not warranted.  Therefore, the 10 percent rating remains appropriate.

C.  SFW, right ring finger with retained foreign body 
 
Since February 1, 1983, the Veteran has been in receipt of a noncompensable rating for residuals of shrapnel wound to the right ring finger with a retained foreign body.  The scar disability was rated under Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Diagnostic Code (DC) 7805 provides that other scars (including linear scars), not otherwise rated under DCs 7800-7804 and including the effects of such scars otherwise rated under those codes, are also to be rated based on any disabling effects not provided for by DCs 7800-7804. 38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id. 

The Veteran asserts that he is entitled to a compensable rating due to residual soreness, achiness, tenderness, stiffness, and decreased grip strength in the ring finger.  Unfortunately, the treatment record and later examinations have failed to support the Veteran's subjective complaints. 

Throughout the Cleveland, Ohio VA Medical Center (Cleveland VAMC) treatment records, the condition was noted as "stable" in several primary care progress notes from August 2007, September 2007, December 2007, January 2008, June 2008 May 2008, August 2008, November 2009, and May 2010. The Veteran also made no complaints of residual issues involving the right ring finger during the many appointments attended throughout the appeals period.

In July 2007, the Veteran underwent a VA examination, which also demonstrated no residual functional limitation.  Although shrapnel remained present in the right hand ring finger, there was no evidence of a bony injury or fracture and no evidence of significant scarring.  The examiner noted that the Veteran had "excellent motion, and good grip, and grasp."  The examiner also noted that the Veteran had good dexterity.  The Veteran was able to perform dialing activities.  Ultimately, the examiner noted that even though the Veteran experienced some tenderness and soreness noted in the ring finger with repetitive use, the Veteran was able to maintain normal dexterity in the right hand and full range of motion in the affected right finger.  

The October 2011 VA examination shared a similar result with objective pain noted but no functional loss in the right hand or finger, including after repetitive testing.  
Since the October 2011 examination, the Board notes that this condition has been noted as "stable" in treatment records as recent as a November 2014, in a pre-operative consult for an eye surgery, which is consistent with previous evidence of record.

The Board has also considered alternative avenues through which the Veteran may obtain an increased rating for the ring finger, but found none warranted.  Diagnostic Code 5227 requires ankylosis, unfavorable or favorable, of the ring or little finger.  Ankylosis has not been shown in the right ring finger.  Therefore, Diagnostic Code 5227 is not applicable.  

Diagnostic Code 5230 allows for a noncompensable rating for limitation of motion of the ring or little finger. This is the maximum - and only - evaluation allowed under this diagnostic code for injury to this finger.  Since the Veteran is already in receipt of a noncompensable rating, consideration of Diagnostic Code 5230 would not garner a higher rating.

The Board also considered the right ring finger disability under Diagnostic Code 5010.  However, the record does not reflect that this service-connected disability is manifested by degenerative joint disease of a major joint or a group of minor joints, as warranted by the rating criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010.

With regard to assigning a higher disability rating based on functional loss as contemplated by Deluca, the Board notes the Veteran's complaints of pain throughout the record and as observed by VA examiners.  However, the rating schedule explicitly provides a noncompensable rating for impairment of the ring finger - even if it were frozen (ankylosed).   Therefore, additional compensation is not warranted under 38 C.F.R. §§ 4.40 or 4.45 or under the provisions of Deluca. 
Therefore, a compensable rating is not warranted.

D.  Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to higher ratings on an extraschedular basis.  Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for the Veteran's service-connected residuals of shell shrapnel wounds to the left calf and right ring finger and chronic tonsillitis.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria demonstrate that the rating criteria reasonably describe his disability levels and relevant symptomatology.  Specifically, the criteria used to rate the residuals of a shell shrapnel wounds give broad categories in which to rate an individual's complaints.  As for a physical scar, the rating criteria contemplates the size, stability and residual pain associated with the scar.  Furthermore, the Board had authority to pursue other diagnostic codes related to the right ring finger, which unfortunately did not warrant an increased rating.  Chronic tonsillitis, as evaluated, requires objective symptoms in addition to hoarseness to warrant a higher rating.  The Board finds the Veteran's symptoms are encompassed by the applied rating criteria.   

Even if the Board finds that some of the Veteran's complaints are not contemplated by the rating criteria, he has not required hospitalization for any of the disabilities noted as part of his increased rating claims.  There is also no evidence that these disabilities have created a marked interference in employment based on the results of the VA examinations, which have found no specific functional limitations to preclude employment. 

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the assigned rating. As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld or supplemented because the rating criteria are adequate.  Accordingly, the Board finds that the rating schedule is adequate. Referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson  v. McDonald, 762 F.3d 1362 (2014).

III.  VA's Duties to Notify and Assist 

VA satisfied its notice requirement to the Veteran with respect to the Veteran's claims in an August 2003 notice.  As the content of the notice letter fully complies with the requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, the Board concludes that VA satisfied its duties to notify the Veteran.

VA met its duty to assist.  This duty includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. The RO assisted the Veteran by obtaining his service treatment records and post-service treatment records, which have been associated with the claims file. 

The Veteran was also provided a hearing with the undersigned Veterans Law Judge in 2005.  VA also has duties when an RO official or Veteran Law Judge conduct a hearing. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  When a Veterans Law Judge conducts a hearing, it must fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge specifically addressed the rating criteria by asking the Veteran a series of questions to elicit information as symptoms associated with the conditions that warrant an increased rating as well as etiology of conditions he claimed should be service-connected.  He was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

With respect to examinations, the Veteran has been afforded multiple VA examinations pertaining to his pending increased rating and service connection claims, which were conducted in October 2003, July 2007, July 2008, October 2011, and March 2014.  The Board finds these examinations and opinions read in their totality as to the issues on appeal are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion to adequately adjudicate the pending claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

As related to the increased rating claims, the Board notes that the most recent examinations are little more than two years old.  However, the Board finds new examinations not warranted.  Since the last examination, the Veteran has not explicitly stated that his condition has worsened regarding any of the disabilities and additional treatment records have not demonstrated worsening of any of the disabilities on appeal.  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to his claims currently on appeal is required to comply with the duty to assist. 
38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  




{Continued on next page}
ORDER

Service connection for a bilateral knee condition is denied.
 
Service connection for a low back disability is denied.

A rating in excess of 10 percent for residuals of a shell fragment wound to the left calf is denied.
 
A compensable disability rating for chronic tonsillitis is denied. 
 
A compensable rating for residuals of a shell fragment wound to the right ring finger with retained foreign body is denied. 


REMAND

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In November 2013, the Veteran asserted that he was entitled to a TDIU due to service-connected disabilities and that these disabilities resulted in his retirement from Ford Motor Company in February 2007.  Although much of his focus appears to be on other disabilities not before the Board at this time, such as posttraumatic stress disorder (PTSD), he did note in an August 2013 statement that he had constant leg pain and inability to walk any distance, which could arguably affect employability.   

Following the Veteran's formal November 2013 TDIU claim, the RO requested an opinion regarding functional limitation caused by the service-connected disabilities in March 2014.  After receipt and review of the requested VA examination reports in March 2014 and April 2014, the RO denied the claim in a May 2014 rating decision.  Later in May 2014, the Veteran filed a notice of disagreement (NOD) indicating disagreement with the denial of a TDIU.  During the pendency of the appeal, the Veteran's former representative of the Kabb Law Firm submitted a letter in April 2015 from the Veteran indicating that the Veteran did not want to continue his appeal.  A day later, the Veteran sent VA a letter reinstating the May 2014 NOD.  In June 2015, the Veteran reconfirmed his desire to continue the TDIU appeal in a letter.  

The RO sent the Veteran several notices that his TDIU claim was considered part of his current appeal (see, e.g., letter dated April 28, 2016), yet the RO never addressed the TDIU claim in the context of a supplemental statement of the case.  The last SSOC was prior to the Veteran claiming TDIU.  Although his representative has waived RO consideration of the evidence submitted since that SSOC, the Veteran has not had appropriate due process on the TDIU claim, since the RO never issued a SSOC - and has granted service connection for additional disabilities since the TDIU claim was last considered.  To ensure he has every opportunity to submit evidence and argument, the Board will remand the TDIU claim for issuance of a SSOC.

Accordingly, the claim is remanded for the following:

Issue a SSOC to the Veteran and his representative addressing the issue of entitlement to a TDIU.  Allow an opportunity for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


